PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1924


JAVIER CHAVEZ GONZALEZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: September 21, 2021                                   Decided: October 20, 2021


Before FLOYD, THACKER, and HARRIS, Circuit Judges.


Petition for review granted in part and denied in part; vacated and remanded by published
opinion. Judge Thacker wrote the opinion, in which Judge Floyd and Judge Harris joined.


ARGUED: Benjamin Ross Winograd, IMMIGRANT & REFUGEE APPELLATE
CENTER, LLC, Alexandria, Virginia, for Petitioner. Sara J. Bayram, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Rebekah
G. Grafton, FAY GRAFTON NUNEZ, Raleigh, North Carolina, for Petitioner. Brian M.
Boynton, Acting Assistant Attorney General, John W. Blakeley, Assistant Director, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
THACKER, Circuit Judge:

       In August 2016, Javier Chavez Gonzalez (“Petitioner”) was granted deferred action

on his removal from the United States pursuant to the Deferred Action for Childhood

Arrivals program (“DACA”). As a result of his conviction for a misdemeanor in North

Carolina, the United States Department of Homeland Security (“DHS”) terminated

Petitioner’s grant of deferred action, and Petitioner was immediately placed in removal

proceedings.

       However, during the course of his proceedings before the immigration judge (“IJ”),

DHS officially restored Petitioner’s DACA grant of deferred action. As a result, Petitioner

asked the IJ to either administratively close his case, terminate the removal proceedings,

or grant a continuance based on his mother’s pending application to be a legal permanent

resident (“LPR”). The IJ denied all requests for relief, and Petitioner appealed to the Board

of Immigration Appeals (“BIA”).

       While the matter was pending in the BIA, Petitioner’s mother obtained LPR status,

and Petitioner filed a motion to remand with the BIA. The BIA affirmed the IJ’s decision

and denied the motion to remand. Relying on Matter of S-O-G- & F-D-B-, 27 I. & N. Dec.

462 (A.G. 2018), the BIA reasoned that neither the IJs nor the BIA possess the authority to

terminate removal proceedings.       The BIA also found administrative closure and a

continuance to be inappropriate based on the speculative possibility of Petitioner’s mother

earning LPR status. The BIA denied the motion to remand because Petitioner failed to

present prima facie evidence that his mother’s LPR status would qualify him for

cancellation of removal. Petitioner timely filed this petition for review.

                                             2
       We hold today that the IJs and BIA possess the inherent authority to terminate

removal proceedings, abrogating Matter of S-O-G- & F-D-B-. We likewise conclude the

BIA improperly denied Petitioner’s request for administrative closure because it failed to

address Petitioner’s specific argument based on his DACA status. However, we find no

error in the IJ’s decision to deny Petitioner’s request for a continuance and the BIA’s

decision to deny the motion to remand. We therefore grant the petition for review in part,

deny it in part, vacate the BIA’s decision, and remand for proceedings consistent with this

opinion.

                                             I.

                              Factual and Procedural History

                                             A.

                                   The DACA Program

       In 2012, DHS created the DACA program for “certain young people who were

brought to this country as children.” Dep’t of Homeland Sec. v. Regents of the Univ. of

Cal., 140 S. Ct. 1891, 1901 (2020) (internal quotation marks omitted). Through the

program, noncitizens who satisfy certain criteria -- i.e., noncitizens who came to the United

States before age 16 and were under age 31 in 2012; have continuously resided here since

2007; are current students, have completed high school, or are honorably discharged

veterans; have not been convicted of any serious crimes; and do not threaten national

security or public safety -- could receive renewable grants of “deferred action” for

renewable two-year terms. Id. “This commendable exercise in administrative discretion”

may be exercised “at any stage of the administrative process.” Reno v. American-Arab

                                             3
Anti-Discrimination Comm., 525 U.S. 471, 484 (1999) (quoting Gordon, Mailman & Yale-

Loehr, Immigration Law and Procedure Vol. 6, § 72.03(2)(h) (1998)). Those granted such

relief “are also eligible for work authorization and various federal benefits.” Dep’t of

Homeland Sec., 140 S. Ct. at 1901. However, noncitizens are not eligible to receive relief

pursuant to DACA if they have been “convicted of multiple misdemeanors, a single

significant misdemeanor, or any felony offense.” Ariz. Dream Act Coal. v. Brewer, 757

F.3d 1053, 1058 (9th Cir. 2014).

       From around 2013 to 2018, DHS automatically terminated a grant of deferred action

and placed DACA recipients in removal proceedings upon the issuance of a Notice to

Appear (“NTA”). But in February 2018, the Central District of California issued a

preliminary injunction to a nationwide class of DACA recipients who have had or will have

their DACA grant and employment authorization revoked without notice or an opportunity

to respond, prohibiting DHS from automatically terminating deferred action upon an

issuance of an NTA without notice and opportunity to respond. See Inland Empire-

Immigrant Youth Collective v. Nielsen, No. 17-cv-2048, 2018 WL 1061408, at *2 (C.D.

Cal. Feb. 26, 2018) (“Inland Empire”).

                                            B.

                                    The IJ Proceedings

       Petitioner entered the United States from Mexico on October 20, 1998, when he was

three years old, and he has not left the United States since. On August 10, 2016, Petitioner

was granted deferred action pursuant to DACA for a two-year period, which he has

continually renewed every two years. Prior to Inland Empire, on October 6, 2017,

                                             4
Petitioner pled guilty to misdemeanor possession of drug paraphernalia in North Carolina

state court. Thereafter, DHS terminated Petitioner’s grant of deferred action, and three

days later, Petitioner was placed in removal proceedings, without being given notice or an

opportunity to respond.

       Less than a month after Inland Empire’s nationwide injunction, on March 22, 2018,

Petitioner appeared for his initial hearing before the IJ. Petitioner conceded he was

inadmissible for being present in the United States without being admitted or paroled, but

he advised the IJ that DHS had revoked his grant of deferred action without notice, and

that, as a result, he intended to request administrative closure. DHS responded that the

Inland Empire injunction “doesn’t operate to resolve removal proceedings or affect

removal proceedings in any fashion.” A.R. 80–81 (emphases supplied). 1 Rather, DHS

opined that the injunction “only operates to control whether or not an alien can actually be

removed.” Id. at 81. Therefore, DHS stated that it would “not agree[] to administrative[ly]

clos[e]” Petitioner’s removal proceedings. Id. Petitioner also pointed out that his mother

had a pending application for LPR status, and if his mother achieved LPR status, Petitioner

could apply for cancellation of removal.

       On March 30, 2018, about a week after Petitioner’s initial hearing, DHS officially

restored Petitioner’s DACA grant of deferred action pursuant to Inland Empire. At that

point, Petitioner again asked the IJ to either administratively close his case or terminate the



       1
         Citations to the “A.R.” refer to the Administrative Record submitted by the parties
in this agency review appeal.

                                              5
proceedings. In the alternative, Petitioner sought a continuance or administrative closure

because his mother had submitted an application to become an LPR, which was still

pending. 2

       On April 12, 2018, the IJ held Petitioner’s final hearing. The IJ denied Petitioner’s

request for a continuance pursuant to 8 C.F.R. § 1003.29 for “failure to show good cause”

because Petitioner was not at that time eligible for any relief from removal. A.R. 63; see

id. at 86 (“You made a motion for a continuance which I denied because [Petitioner]

doesn’t have any current relief.”). Even though Petitioner’s grant of deferred action had

been restored, the IJ reasoned that Petitioner remained subject to his removability charge,

and thus denied the motion to terminate the proceedings. The IJ also denied the request

for administrative closure because Petitioner was not eligible for “immediately

foreseeable” relief. Id. at 90.

       The IJ then issued summary orders denying the requests for termination,

continuance, and closure and ordered Petitioner removed to Mexico. Petitioner timely

appealed to the BIA.




       2
          By doing so, Petitioner hoped to file a request for cancellation of removal. The
Immigration and Nationality Act provides, “The Attorney General may cancel removal of
. . . an alien who is inadmissible or deportable from the United States if the alien,” inter
alia, “establishes that removal would result in exceptional and extremely unusual hardship
to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien
lawfully admitted for permanent residence.” 8 U.S.C. § 1229b(b)(1)(D) (emphases
supplied).

                                             6
                                             C.

                                   The BIA Proceedings

       While Petitioner’s BIA appeal was pending, in May 2018, Attorney General

Jefferson Sessions issued a decision holding that IJs and the BIA did not have the general

authority to administratively close cases. See Matter of Castro-Tum, 27 I. & N. Dec. 271,

272 (A.G. 2018). Four months after that, Attorney General Sessions issued another

decision holding that IJs and BIA also lacked the general authority to terminate

proceedings. See Matter of S-O-G- & F-D-B-, 27 I. & N. Dec. 462, 463 (A.G. 2018).

       After filing his appeal with the BIA, but before Petitioner’s appeal was decided, two

significant events occurred.    First, this court overruled Castro-Tum, relying on two

regulations that bestow the IJ and BIA authority to administratively close cases -- 8 C.F.R.

§§ 1003.10(b) and 1003.1(d)(1)(ii). See Romero v. Barr, 937 F.3d 282, 292–94 (4th Cir.

2019). And second, Petitioner’s mother attained LPR status.

       As a result, Petitioner argued to the BIA that the IJ should have either terminated or

administratively closed the proceedings because his grant of deferred action had been

restored. Alternatively, Petitioner argued that the IJ should have administratively closed

or continued the proceedings, pending the adjudication of his mother’s application for LPR

status, to allow him to apply for cancellation of removal. Petitioner also filed a motion to

remand based on the change in his mother’s status.

       On August 6, 2020, the BIA denied Petitioner’s appeal in a single member,

unpublished decision. The BIA addressed Petitioner’s claims de novo without adopting

the IJ’s decision.

                                             7
       As to the denial of Petitioner’s request to terminate his proceedings, the BIA

explained, “[W]e agree that the [IJ] lacks the authority to terminate these proceedings.”

A.R. 3 (citing Matter of S-O-G-, 27 I. & N. Dec. 462). In addition, the BIA reasoned that

Petitioner’s deferred action “does not confer any legal status.” Id. And because Petitioner

did not contest that he is removable as charged and did not assert that his status had been

adjusted or changed, the BIA concluded “the ground of removability was properly

sustained and termination of proceedings was not warranted.” Id.

       As to Petitioner’s request for administrative closure, the BIA recognized that

Castro-Tum had been abrogated by this court in Romero; therefore, it recognized that the

IJ and BIA had general authority to administratively close cases. Even so, the BIA

reasoned that administrative closure “is not to be used where an event is speculative, where

the event causes unreasonable delay, or where collateral events may be potentially

irrelevant to removal proceedings.”      A.R. 4.    In this vein, the BIA also noted that

Petitioner’s motion “at the time it was presented to the [IJ], was based on speculative relief

before [United States Citizenship and Immigration Services] and that closure could be for

a potentially indefinite period of time.” Id. The BIA further noted that Petitioner “did not

establish whether his mother was likely to obtain adjustment of status, and that he would

meet the hardship requirement for cancellation of removal.” Id. As a result, the BIA denied

Petitioner’s motion for administrative closure.

       As to Petitioner’s request for a continuance, the BIA affirmed the IJ’s denial,

reasoning that Petitioner did not establish good cause, “given the speculative nature of the



                                              8
relief sought and potentially indeterminate period of time for [Petitioner] to be eligible for

any relief before the [IJ].” A.R. 4.

       Finally, the BIA denied Petitioner’s motion to remand, reasoning that, despite the

fact that Petitioner’s mother is now a qualifying relative for Petitioner to claim cancellation

of removal, Petitioner “has not supported his motion with other evidence establishing his

prima facie eligibility for cancellation of removal, such as evidence that his mother would

suffer exceptional and extremely unusual hardship in the event of his removal.” A.R. 4

(citing Matter of Coelho, 20 I. & N. Dec. 464, 471 (BIA 1992)).

                                              II.

       Petitioner filed a petition for this court’s review of the BIA’s decision on August

27, 2020. We possess jurisdiction pursuant to 8 U.S.C. § 1252(a). Where, as here, the BIA

issues a stand-alone opinion upon de novo review of the case without adopting the

immigration judge’s opinion, this court reviews solely the BIA’s decision and does not

separately consider the IJ’s decision. See Martinez v. Holder, 740 F.3d 902, 908 & n.1

(4th Cir. 2014); see also Asentic v. Sessions, 873 F.3d 974, 980 (7th Cir. 2017) (“[W]hen

the [BIA] has issued a stand-alone decision, even if that decision endorses the [IJ]’s

reasoning, we review only the [BIA]’s decision.”).

                                             III.

                           Termination of Removal Proceedings

                                              A.

       Attorney General Sessions concluded in Matter of S-O-G- that IJs and the BIA may

only exercise the powers delegated to them by statute or federal regulation, and that no

                                              9
statute or regulation confers to IJs and the BIA the general authority to terminate

proceedings. See 27 I. & N. Dec. 462, 465–68 (A.G. 2018). Therefore, Attorney General

Sessions concluded that neither IJs nor the BIA have the inherent power to terminate

proceedings after they have begun. See id. at 463, 467. Here, the BIA relied on Matter of

S-O-G- to reject Petitioner’s request to terminate his removal proceedings. But for his part,

Petitioner contends that the immigration courts have the inherent authority to terminate

removal proceedings, and this court should overrule the Attorney General’s decision in

Matter of S-O-G-.

                                             B.

       Questions concerning the authority of the immigration courts are legal questions

reviewed de novo, while “afford[ing] appropriate deference” to the BIA’s interpretation of

the Immigration and Nationality Act (“INA”) and attendant regulations. Romero v. Barr,

937 F.3d 282, 290 (4th Cir. 2019). Generally, “if a regulation is ambiguous, the Court

gives substantial deference to an agency’s interpretation of its own regulation pursuant to

Auer v. Robbins, 519 U.S. 452, 461 (1997).” Id. However, Auer deference “can arise only

if a regulation is genuinely ambiguous.” Kisor v. Wilkie, 139 S. Ct. 2400, 2414 (2019).

And a regulation can only be deemed “genuinely ambiguous if uncertainty exists even after

a court has resorted to all the standard tools of interpretation, including consideration of

‘text, structure, history, and purpose of a regulation, in all the ways it would if it had no

agency to fall back on.’” Romero, 937 F.3d at 291 (quoting Kisor, 139 S. Ct. at 2415)

(alterations and some internal quotation marks omitted).



                                             10
                                            C.

       Petitioner argues that certain immigration regulations “confer the general authority

to administratively close proceedings,” and therefore, “they [also] provide the general

authority to terminate proceedings.” Pet’r’s Br. 19 (emphases supplied) (citing Romero v.

Barr, 937 F.3d 282 (4th Cir. 2019)). To digest this argument, we start with the language

of the immigration regulations.

       Petitioner relies on 8 C.F.R. § 1003.10(b) and 8 C.F.R. § 1003.1(d)(1)(ii). The

former, which pertains to IJs, provides:

              In deciding the individual cases before them, . . . immigration
              judges shall exercise their independent judgment and
              discretion and may take any action consistent with their
              authorities under the Act and regulations that is appropriate
              and necessary for the disposition of such cases.

8 C.F.R. § 1003.10(b) (emphasis supplied). And the latter, which pertains to the BIA,

similarly provides, “[A] panel or [BIA] member to whom a case is assigned may take any

action consistent with their authorities under the Act and the regulations as is appropriate

and necessary for the disposition of the case.” 8 C.F.R. § 1003.1(d)(1)(ii) (emphasis

supplied).

       Despite this broad language, in Matter of S-O-G-, Attorney General Sessions

concluded, “[T]he relevant statutes and regulations do not give immigration judges the

discretionary authority to dismiss or terminate removal proceedings after those proceedings

have begun.” 27 I. & N. Dec. at 466. The Attorney General listed other regulations that

he believed bestow authority upon the immigration courts to terminate proceedings: i.e.,

dismissing proceedings where the Notice to Appear was improvidently issued or

                                            11
circumstances changed such that a continuation was no longer in the best interest of the

Government, see 8 C.F.R. §§ 239.2(a)(6)–(7), 1239.2(c); terminating removal proceedings

to permit the noncitizen to proceed to a final hearing on a pending naturalization

application, see 8 C.F.R. § 1239.2(f); and terminating removal proceedings where DHS

has failed to sustain the charges of removability, see 8 C.F.R. § 1240.12(c). But Attorney

General Sessions noted that “in every other case, the removal hearing shall be completed

as promptly as possible.” Matter of S-O-G-, 27 I. & N. Dec. at 466 (quoting 8 C.F.R. §

1239.2(f)) (emphasis in S-O-G-). Attorney General Sessions concluded, “[C]onsistent with

my opinion in Matter of Castro-Tum, 27 I. & N. Dec. 271 (A.G. 2018), [IJs] have no

inherent authority to terminate or dismiss removal proceedings.” Id. at 463.

      Additionally, in Castro-Tum, Attorney General Sessions addressed another

regulation, 8 C.F.R. § 1240.1(a)(1)(iv), which provides that IJs can “take any other action

consistent with applicable law and regulations as may be appropriate” -- language similar

to sections 1003.10(b) and 1003.1(d)(1)(ii). Castro-Tum, 27 I. & N. Dec. at 285 (quoting

8 C.F.R. § 1240.1(a)(1)(iv)). Relying on Castro-Tum, the Attorney General rejected the

idea that this language bestowed upon IJs the power to terminate removal proceedings. See

Matter of S-O-G-, 27 I. & N. Dec. at 466. In this regard, Attorney General Sessions

explained:

              Given that [8 C.F.R. § 1240.1(a)(1)(iv)] does not permit the
              [IJ] to suspend indefinitely a respondent’s removal
              proceedings, see Castro-Tum, 27 I. & N. Dec. at 285, the
              provision similarly cannot be read to provide the authority to
              end removal proceedings entirely. Such an action would both
              exceed the authorized bases for dismissal or termination in the
              regulations and conflict with the limited authority to dismiss or

                                             12
             terminate removal proceedings under 8 C.F.R. § 1239.2. The
             INA requires that “[a]t the conclusion of the proceeding the
             immigration judge shall decide whether an alien is removable
             from the United States.” 8 U.S.C. § 1229a(c)(1)(A) (emphasis
             added). Consistent with that authorization, the immigration
             regulations give enforcement officials, not immigration judges,
             general discretionary authority to cancel a Notice to Appear
             before removal proceedings commence or to move for the
             dismissal of removal proceedings after they have begun. See 8
             C.F.R. § 1239.2(a), (c); see also 8 C.F.R. § 1239.1.

Id. at 466–67 (some citations omitted). Attorney General Sessions did not address section

1003.10(b) or section 1003.1(d) in Matter of S-O-G-.

                                           D.

      Petitioner asserts that we should abrogate Matter of S-O-G- and conclude that IJs

and the BIA possess the inherent authority to terminate removal proceedings. For the

following reasons, we agree.

                                            1.

      We first consider the deference owed to the Attorney General’s interpretation in

Matter of S-O-G-. In doing so, we need look no further than our Romero decision.

Interpreting the very same regulations at issue here -- sections 1003.10(b) and

1003.1(d)(1)(ii) -- Romero stated, “[T]he plain language of [the regulations]

unambiguously confers upon IJs and the BIA the general authority to administratively close

cases such that an Auer deference assessment is not warranted.” 937 F.3d at 292. We

explained:

             Applying the standard tools of interpretation -- namely, a
             reading of the text of the relevant regulations -- we clearly
             discern from the text that the authority of IJs and the BIA to
             administratively close cases is conferred by the plain language

                                           13
              of 8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)(ii). See Kisor, 139
              S. Ct. at 2414–15. Both regulations provide that IJs and the
              BIA “may take any action . . . appropriate and necessary for
              the disposition” of the case. 8 C.F.R. §§ 1003.1(d)(1)(ii) &
              1003.10(b) (emphasis added). First, if we give the word “any”
              its plain meaning, that language grants IJs and the BIA broad
              discretion in how to manage and resolve cases because “[r]ead
              naturally, the word ‘any’ has an expansive meaning, that is,
              ‘one or some indiscriminately of whatever kind.’” United
              States v. Gonzales, 520 U.S. 1, 5 (1997) (quoting Webster’s
              Third New International Dictionary 97 (1976)). Given this,
              “any action . . . for the disposition of” the case is read most
              naturally to encompass actions of whatever kind appropriate
              for the resolution of a case. 8 C.F.R. §§ 1003.1(d)(1)(ii) &
              1003.10(b) (emphasis added). In turn, this would plainly
              include docket management actions such as administrative
              closure, which often facilitate . . . case resolution.

Id. at 292 (some citations omitted). In Romero, we also reasoned that the plain meaning

given to the word “any” in other cases is given a broad interpretation. See id. at 292–93

(citing Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 220 (2008) (concluding that the use of

the word “any” to modify “‘other law enforcement officer’ is most naturally read to mean

law enforcement officers of whatever kind”); Massachusetts v. EPA, 549 U.S. 497, 529

(2007) (“The definition embraces all airborne compounds of whatever stripe, and

underscores that intent through the repeated use of the word ‘any.’”); Brogan v. United

States, 522 U.S. 398, 400 (1998) (“By its terms, 18 U.S.C. § 1001 covers ‘any’ false

statement -- that is, a false statement ‘of whatever kind.’”); Citizens’ Bank of La. v. Parker,

192 U.S. 73, 81 (1904) (“The word any excludes selection or distinction. It declares the

exemption without limitation.” (emphasis in original)); Int’l All. of Theatrical & Stage

Emps. v. NLRB, 334 F.3d 27, 34 (D.C. Cir. 2003) (noting that the use of “any” to modify



                                              14
the term “employee” “signals that ‘employee’ should receive its broadest statutory

definition”).

       There is no reason to reach a different result as to the unambiguity of the regulations

with regard to termination of removal proceedings. In Romero, we read the phrase “‘any

action’” to include “docket management actions . . . which often facilitate . . . case

resolution,” such as administrative closure.       937 F.3d at 292 (quoting 8 C.F.R. §§

1003.1(d)(1)(ii), 1003.10(b)) (emphasis in Romero). Termination of proceedings certainly

falls within this court’s reading of “any action”; indeed, termination actually ends a

proceeding rather than merely “facilitat[ing]” its end. See Matter of S-O-G-, 27 I. & N.

Dec. at 466 (referring to “end[ing] removal proceedings entirely” as “an action”).

Therefore, per Romero, no deference is due Attorney General Sessions in his view of the

immigration laws and regulations in this regard.

                                             2.

       As set forth in Romero, we interpreted the “expansive language” of sections

1003.10(b) and 1003.1(d)(1)(ii) and held that “the authority of IJs and the BIA to

administratively close cases is conferred by the plain language.” 937 F.3d at 292. Thus,

we viewed the language of these regulations as encompassing “actions of whatever kind

appropriate for the resolution of a case.” Id. Termination of removal proceedings is

certainly an “action[] of whatever kind”; indeed, as stated above, the Attorney General

admitted as much in Matter of S-O-G- itself. See 27 I. & N. Dec. at 466 (referring to

“end[ing] removal proceedings entirely” as “an action”). Thus, pursuant to Romero, the

regulations clearly encompass the “action” of termination of removal.

                                             15
       The Government’s arguments to the contrary do not hold up. In arguing that the IJ

and BIA lack inherent authority to terminate proceedings and that Matter of S-O-G- should

stand, the Government first relies on the idea that “once DHS . . . initiate[s] proceedings,

an immigration judge ‘shall’ hold removal proceedings and must adjudicate the alien’s

removability.”    Resp’t’s Br. 24.      In turn, the Government relies on 8 U.S.C.

§ 1229a(c)(1)(A), which provides, “At the conclusion of the proceeding, the [IJ] shall

decide whether an alien is removable from the United States.” Id. (emphasis supplied).

But the requirement that an IJ “decide” whether a noncitizen is removable does not dictate

or otherwise limit the actions an IJ may take after making that determination. And it

certainly does not forbid a termination or delay of “the proceeding.” Id. Indeed, there are

other circumstances under which it is appropriate for the immigration courts to stop or

pause removal proceedings. See, e.g., 8 C.F.R. §§ 239.2(a)(6)–(7); 1239.2(c) (Government

can move for dismissal of the proceedings, and the IJ can dismiss proceedings without

prejudice, where the Notice to Appear was improvidently issued or circumstances changed

such that a continuation was no longer in the best interest of the Government); 8 C.F.R.

§ 1239.2(f) (IJ can terminate removal proceedings to permit the immigrant to proceed to a

final hearing on a pending naturalization application).

       The Government also notes that §§ 1003.10(b) and 1003.1(d)(1)(ii) only authorize

IJs and the BIA to take action “consistent with their authorities under the [INA] and

regulations,” but of the regulations authorizing termination and dismissal, “none [allow]

[IJs] or the [BIA] a general, discretionary authority to terminate removal proceedings.”

Resp’t’s Br. 25–26 (internal quotation marks omitted). In Romero, we declined to address

                                            16
whether the phrase “consistent with their authorities . . .” constituted an independent

limitation on the authority conferred by sections 1003.10(b) and 1003.1(d)(1)(ii). 937 F.3d

at 293 n.11. But we fail to see how the general power to terminate proceedings is

“[in]consistent” with the authorities bestowed by the INA. 8 C.F.R. §§ 1003.10(b),

1003.1(d)(1)(ii). We have found no provisions stating that the IJ or BIA cannot terminate

removal proceedings, and the Government does not cite to any.

       The Attorney General’s decision in Matter of S-O-G- is therefore in conflict with

the plain meaning of section 1003.10(b) and 1003.1(d)(1)(ii) and must be abrogated.

                                            3.

       Even assuming the plain language of the regulations is ambiguous and implicates

Auer deference, the Government’s position fails.

      To receive Auer deference the “agency’s reading must still be reasonable.” Kisor,

139 S. Ct. at 2415 (internal quotation marks omitted). Even then, “‘not every reasonable

agency reading’ should be accorded deference because a court must still ‘make an

independent inquiry into whether the character and context of the agency interpretation

entitles it to controlling weight.’” Romero, 937 F.3d at 291 (quoting Kisor, 139 S. Ct. at

2416). This inquiry “‘does not reduce to any exhaustive test,’ but does rely on a number of

‘especially important markers.’” Id. (quoting Kisor, 139 S. Ct. at 2416). The agency’s

interpretation of its own regulation, for example, “must be its ‘authoritative or official

position, rather than any more ad hoc statement not reflecting the agency’s views’” and

“must reflect the ‘fair and considered judgment’ of the agency, in contrast to those based



                                            17
on ‘post hoc rationalizations’ and ‘convenient litigating positions.’” Id. (quoting Kisor,

139 S. Ct. 2416–17) (alterations omitted).

       Looking to the character and context of the Government’s litigating position -- in

stark contrast to its recent regulatory position explained below -- we are quite frankly

puzzled that the Government currently stands in support of Attorney General Sessions’s

decision in Matter of S-O-G-, particularly in light of the fact that Matter of S-O-G- relies

heavily on Castro-Tum, which is no longer good law.

       To begin with, this court has overruled Castro-Tum in Romero, in which we relied

on the broad language of 8 C.F.R. §§ 1003.10(b) and 1003.1(d)(1)(ii) to hold that the

immigration courts possess the authority to administratively close cases. Indeed, the fact

that Castro-Tum has been overruled should not only begin the analysis here, but it should

definitively end it.

       But, beyond the fact that Castro-Tum is now defunct, Attorney General Garland no

longer takes the position set forth in Castro-Tum and has since disavowed the idea that the

IJs and BIA cannot administratively close proceedings. In Matter of Cruz-Valdez, Attorney

General Garland decided, “Because Castro-Tum departed from long-standing practice, it

is appropriate to overrule that opinion in its entirety and restore administrative closure”

authority to the agency. Matter of Cruz-Valdez, 28 I. & N. Dec. 326, 329 (A.G. 2021). In

doing so, Attorney General Garland noted “three courts of appeals have rejected Castro-

Tum” and held that administrative closure is “‘plainly within an [IJ]’s authority’ under

Department of Justice regulations.” Id. at 328 (citing Arcos Sanchez v. Att’y Gen. U.S. of

Am., 997 F.3d 113, 121–22 (3d Cir. 2021); Meza Morales v. Barr, 973 F.3d 656, 667 (7th

                                             18
Cir. 2020) (Barrett, J.); Romero, 937 F.3d at 292). Indeed, “[o]nly one court of appeals has

upheld Castro-Tum.” Id. (citing Hernandez-Serrano v. Barr, 981 F.3d 459, 464 (6th Cir.

2020). “[B]ut even that court subsequently ruled that [IJs] and the [BIA] do have authority

to grant administrative closure in order to permit a noncitizen to apply for a provisional

unlawful presence waiver.” Id. (citing Garcia-DeLeon v. Garland, 999 F.3d 986, 991–93

(6th Cir. 2021)). Attorney General Garland’s position on administrative closure in Matter

of Cruz-Valdez (and the reasoning behind it) calls into question the Government’s position

in this matter and Matter of S-O-G- that IJs and the BIA do not have the inherent authority

to terminate proceedings. 3

                                             4.

       Having decided the IJs and BIA possess the inherent authority to terminate

immigration proceedings, we hereby abrogate the Attorney General’s decision in Matter

of S-O-G- & F-D-B-, 27 I. & N. Dec. 462 (A.G. 2018). The remaining “limitation in the

text of §§ 1003.10(b) and 1003.1(d)(1)(ii) on the term ‘any action’ is that the circumstances

be ‘appropriate and necessary’” for IJs and the BIA to terminate proceedings. Romero,

937 F.3d at 293. “One does not need to open up a dictionary in order to realize the

capaciousness” of the phrase “appropriate and necessary.” Michigan v. EPA, 135 S. Ct.


       3
         In any event, Attorney General Sessions’s construction of the immigration
regulations ignores their plain language. See Kisor, 139 S. Ct. at 2417 (“[A]n agency’s
reading of a rule must reflect ‘fair and considered judgment’ to receive Auer deference”
(quoting Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 155 (2012)). As
explained, sections 1003.10(b) and 1003.1(d)(1)(ii) use extremely broad language giving
discretion to the immigration courts to take appropriate “action[s]” to dispose of a case,
and no other regulations forbid the agency from terminating removal proceedings.

                                             19
2699, 2707 (2015). And it remains true that “IJs and the BIA possess broad discretion in

how to manage their cases.” Romero, 937 F.3d at 294. It is up to the agency, then, to

determine whether in Petitioner’s case, termination is an “appropriate and necessary”

action. Because the BIA failed to recognize its (and the IJ’s) authority to make such

determination, we are constrained to remand for consideration of the “appropriate and

necessary” inquiry. 4

                                             E.

       Therefore, because sections 1003.10(b) and 1003.1(d)(1)(ii) grant authority to the

IJ and BIA to terminate removal proceedings -- and in fact, such a holding is consistent

with both Romero and Attorney General Garland’s decision in Cruz-Valdez -- we remand

to the BIA for further proceedings consistent with that holding.            Specifically, the

immigration courts can now determine whether the DACA grant of deferred action is




       4
         To the extent the Government argues that, even if the BIA possessed the authority
to terminate Petitioner’s proceedings, it did not abuse its discretion in denying Petitioner’s
request to terminate because his legal status did not change when he attained deferred status
pursuant to DACA, we reject this argument. It is clear the BIA first and foremost
“agree[d]” that the IJ “lack[ed] authority to terminate these proceedings.” A.R. 3. Its
analysis is wrapped up in that premise, presupposing that if Petitioner’s legal status had
been adjusted and/or DHS did not prove Petitioner was removable, then the IJ would have
authority to terminate. And on this point, it is hard to swallow the way the Government
argues that Petitioner’s legal status as “removable” has not changed based on his award of
deferred action, but then, when arguing the futility of remand on the administrative closure
issue, it states: “[W]hile a grant of administrative closure would prevent DHS from
removing [Petitioner] from the United States, DHS is already prevented from removing
him given his DACA status.” Resp’t’s Br. 43 (emphasis supplied). The Government
cannot have it both ways.

                                             20
“appropriate and necessary for the disposition” of Petitioner’s case.            8 C.F.R.

§§ 1003.10(b), 1003.1(d)(1)(ii).

                                            IV.

                                   Administrative Closure

       Petitioner next challenges the BIA’s rejection of his request for administrative

closure without specifically addressing DACA as a basis for his request. The Government

admits, “in upholding the denial of administrative closure, the [BIA] did not mention

[Petitioner]’s DACA status.” Resp’t’s Br. 40. The Government also admits, “No one

disputes that the agency in its exercise of discretion may, and has granted, administrative

closure to some DACA recipients.” Id. at 42; see also Pet’r’s Br. 34 & Exs. A, B (providing

cases where IJs have terminated proceedings against DACA recipients who, like Petitioner,

were improperly placed in removal proceedings after Inland Empire).          Despite these

admissions, however, the Government contends remand would be futile because “[t]he

agency was aware that [Petitioner] had DACA status at the time it adjudicated his

administrative closure request,” and Petitioner’s “DACA status does not overcome any of

the agency’s bases for denying administrative closure.” Resp’t’s Br. 40; see also id. at 41

(“DACA does not disturb [Petitioner]’s undisputed removability.”).

       Again, we agree with Petitioner. “[A]n agency’s action must be upheld, if at all, on

the basis articulated by the agency itself.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 50 (1983) (citing SEC v. Chenery Corp., 332 U.S. 194, 196

(1947)). Thus, when “a BIA order does not demonstrate that the agency has considered an

issue, ‘the proper course, except in rare circumstances, is to remand to the agency for

                                            21
additional investigation or explanation.’” Nken v. Holder, 585 F.3d 818, 822 (4th Cir.

2009) (quoting INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam)).

       The Government does not dispute that the BIA did not mention DACA in rejecting

Petitioner’s request. Furthermore, the Government admits that in some cases, the agency

will (and has) granted administrative closure based on DACA. The Supreme Court has

even cited approvingly a treatise stating that when an immigrant is granted deferred action,

“no action will thereafter be taken to proceed against [him], even on grounds normally

regarded as aggravated.” Reno v. American-Arab Anti-Discrimination Comm., 525 U.S.

471, 484 (1999) (quoting C. Gordon, S. Mailman, & S. Yale-Loehr, Immigration Law and

Procedure § 72.03 (2)(h) (1998)). Therefore, colorable arguments can be made that

administrative closure is appropriate and necessary.

       Therefore, upon remand, the BIA must address Petitioner’s DACA-based

administrative closure argument.

                                            V.

                                 Request for Continuance

       Petitioner next contends that the IJ abused its discretion in denying Petitioner’s

request for a continuance in order to allow him to apply for cancellation of removal based

on his mother’s then-pending LPR application. An IJ “may grant a motion for continuance

for good cause shown.” 8 C.F.R. § 1003.29. “Whether to grant a motion to continue

deportation proceedings is within the sound discretion of the IJ and is reviewed for abuse

of discretion only.” Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998). Thus, we must

uphold the denial of a continuance “unless it was made without a rational explanation, it

                                            22
inexplicably departed from established policies, or it rested on an impermissible basis, e.g.,

invidious discrimination against a particular race or group.” Id. (internal quotation marks

omitted); see also Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007).

       In affirming the IJ’s denial of Petitioner’s motion to continue, the BIA explained

that at the time Petitioner sought the continuance from the IJ, his mother had not yet

attained LPR status. As a result, the continuance would have been for a “potentially

indeterminate period of time” and the relief sought was of a “speculative nature.” A.R. 4.

This is a permissible reason to deny a continuance. In fact, this scenario fits neatly into

our decision in Lendo v. Gonzales, where we held that the IJ did not abuse her discretion

in refusing to continue removal proceedings to await a decision on the petitioner’s wife’s

labor certification application, and the petitioner was not eligible for adjustment of status

when he sought the continuance. See 493 F.3d at 441–42; see also Oyneme, 146 F.3d at

232 (no abuse of discretion where “numerous contingencies” had to occur before

noncitizen could obtain the relief he sought but had not yet applied for).

       Therefore, because the IJ’s decision was not without rational explanation, did not

inexplicably depart from established policies, or did not rest on an impermissible basis, we

deny Petitioner’s petition for review with regard to this continuance request.

                                             VI.

                                     Motion to Remand

       Finally, Petitioner contends that the BIA erred in declining to remand his case so

that he could apply for cancellation of removal based on his mother’s newly-awarded LPR



                                             23
status. The INA provides, “The Attorney General may cancel removal of . . . an alien who

is inadmissible or deportable from the United States if the alien” --

              (A)    has been physically present in the United States for a
                     continuous period of not less than 10 years immediately
                     preceding the date of such application;

              (B)    has been a person of good moral character during such
                     period;

              (C)    has not been convicted of an offense under section
                     1182(a)(2), 1227(a)(2), or 1227(a)(3) of this title,
                     subject to paragraph (5); and

              (D)    establishes that removal would result in exceptional and
                     extremely unusual hardship to the alien’s spouse,
                     parent, or child, who is a citizen of the United States or
                     an alien lawfully admitted for permanent residence.

8 U.S.C. § 1229b(b)(1) (emphases supplied). On this point, Petitioner contends, “[A]fter

Petitioner’s mother acquired permanent residence while his case was on appeal, the BIA

misapplied its own precedent in Matter of Coelho, 20 I. & N. Dec. 464 (BIA 1992), in

denying his motion to remand[.]” Pet’r’s Br. 47; see also id. at 56.

       We normally review the denial of a motion to remand for abuse of discretion, see

Obioha v. Gonzales, 431 F.3d 400, 408 (4th Cir. 2005), but here, Petitioner makes a legal

argument invoking de novo review, see Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir.

2010). Nonetheless, under either standard, Petitioner’s argument fails. See Tairou v.

Whitaker, 909 F.3d 702, 706 (4th Cir. 2018) (noting that the BIA “abuses its discretion in

making an error of law”).

       To begin, Petitioner’s motion is not so much a motion to remand as a motion to

reopen:

                                             24
              Remand is available in two contexts before the BIA: when an
              alien seeks reconsideration of a decision or when an alien seeks
              to have the proceedings reopened. Although these motions are
              often treated interchangeably, a request for reconsideration is
              based upon “errors of fact or law in the prior Board decision,”
              8 C.F.R. § 1003.2(b)(1), whereas a request to reopen
              proceedings results from changed circumstances and
              specifically contemplates that an alien will do so “for the
              purpose of submitting an application for relief,” 8 C.F.R.
              § 1003.2(c)(1).

Obioha, 431 F.3d at 408 (emphasis supplied); see also 8 C.F.R. § 1003.2(c)(1) (motion to

reopen can be granted based “on the basis of circumstances that have arisen subsequent to

the hearing”). Here, Petitioner’s “changed circumstance[]” is his mother’s new LPR status,

which will enable him to apply for cancellation of removal. Obioha, 431 F.3d at 408. In

this way, Petitioner’s request is a classic example of a motion to reopen.

       Turning to Petitioner’s argument that the BIA misapplied its own precedent in

Matter of Coelho, that decision provides:

              Where a motion to remand simply articulates the remedy
              requested by an appeal, we treat it as part of the appeal and do
              not require it to conform to the standards for consideration of
              motions. However, where a motion to remand is really in the
              nature of a motion to reopen or a motion to reconsider, it must
              comply with the substantive requirements for such motions.

20 I. & N. Dec. 464, 471 (BIA 1992). Relying on Coelho, Petitioner attempts to argue that

his motion is a true “motion to remand” because it merely “articulates the remedy requested

by an appeal.” Pet’r’s Br. 58. But in actuality, the BIA was correct that Petitioner is basing

his argument on the changed circumstance of his mother’s status, and therefore, he would

need to meet the requirements for motions to reopen.



                                             25
      One of these requirements is that the motion be “supported by affidavits or other

evidentiary material,” which is “material that was not available and could not have been

discovered or presented at the former hearing.” 8 C.F.R. § 1003.2(c)(1). Petitioner

concedes that he did not present any evidence of hardship, which is one of the requirements

for cancellation of removal. See Gonzalez Galvan v. Garland, 6 F.4th 552, 555 (4th Cir.

2021) (for cancellation of removal, petitioner must prove that his removal would impose

an “exceptional and extremely unusual hardship” on his United States citizen or LPR

family member, pursuant to 8 U.S.C. § 1229b(b)(1)(D)). As such, the BIA did not abuse

its discretion or commit an error of law in relying on Matter of Coelho or in denying

Petitioner’s motion to remand.

       We note, however, that on remand, Petitioner may choose to renew his request for

cancellation of removal based on his mother’s LPR status. We express no opinion on the

merits or procedural propriety of any such request.

                                           VII.

       For these reasons, we grant the petition for review with regard to Petitioner’s

termination of removal and administrative closure arguments. We otherwise deny the

petition. We vacate and remand for further proceedings consistent with this opinion.

                                    PETITION GRANTED IN PART, DENIED IN PART;
                                                    VACATED AND REMANDED




                                            26